Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant, widow of said deceased, presents a cause of action upon petition for rehearing not contemplated when the case was heard. Upon application of claimant, rehearing was granted, and it does now appear that said deceased was an employee of the State of Illinois, and while in the course of employment, he sustained injuries which caused his death and therefore under the Workmen’s Compensation Act of the State, the widow of said deceased is entitled to recover, as it appears she and one minor child were dependent upon the deceased for a living. The court believes that the Workmen’s Compensation Act controls and that claimant’s husband sustained injury and lost his life while in the employ of the State and consequently is entitled to recover, measured by the Workmen’s Compensation Act. Therefore, it is recommended that claimant be allowed the sum of $4,200.00 (Forty-two Hundred and no/100 Dollars).